

113 S2790 IS: IDEA Fairness Restoration Act
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2790IN THE SENATE OF THE UNITED STATESSeptember 10, 2014Mr. Harkin (for himself and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Individuals with Disabilities Education Act to permit a prevailing party in an action
			 or proceeding brought to enforce the Act to be awarded expert witness fees
			 and certain other expenses. 1.Short
			 titleThis Act may be cited as
			 the IDEA Fairness Restoration
			 Act.2.Inclusion of
			 expert witness fees and other expenses as attorneys' fees(a)In
			 generalSection 615(i)(3) of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1415(i)(3)) is amended by adding at the end the
			 following:(H)Inclusion of
				expert witness fees and other expenses as attorneys' feesIn this
				paragraph, the term attorneys' fees shall include the fees of
				expert witnesses, including the reasonable costs of any test or
			 evaluation
				necessary for the preparation of the parent or guardian's case in
			 the action or
				proceeding..(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 action or proceeding brought under section 615 of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1415) that has not been finally
			 adjudicated as of the date of enactment of this Act.